Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Specification:  The substitute specifications filed on 05/23/2019; 06/28/2019; 07/29/2019; 09/03/2019; 09/26/2019 have not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the amendments were not signed, and improperly marked up (failed to include all the amendments being made) as explained above, therefore the original specification is being examined.  The disclosure is objected to because of the following informalities: the specification recites figures 1-6 but fails to include acceptable drawings that do no introduce new matter. Appropriate correction is required. The examiner suggestions conducting an interview in order to discuss the requirements and rules of the specification and new drawings.

 	The abstract filed on 09/03/2019 has been accepted.

 	The drawings were received on 05/02/2019; 06/28/2019; 07/29/2019; 09/03/2019; 09/26/2019. These drawings are not accepted.
 	Applicant filed new drawings on 12/6/2020 and 12/11/2020 and similarly are not entered for the reasons below. It is noted these appear to be the same drawings previously submitted.
	Applicant filed new drawings on 6/8/2021 and similarly are not entered for the reasons below.  It is noted these appear to be the same drawings previously submitted.
 	The drawings introduce new matter and fail to comply with MPEP section 714; 37 CFR 1.121; and 37 CFR 1.84. For example the drawings illustrate the pad being rectangular which is not supported by the specification. Therefore since the drawing introduce new matter, the drawings are not 
	If Applicant wishes to petition either the finality of the office action or entering the drawings, they must file a petition under CFR 1.181, and particularly MPEP 1002.02(c), “(c) Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. Subjects provided for on a single Office or World Intellectual Property Organization form may be contained in a single paper.”  Applicant’s request to petition to have the drawings entered in this document is not considered as it does not comply with MPEP 1002.02.
	Regarding the finality, Applicant’s amendment necessitated the new grounds of rejection presented in this office action.  Applicant is directed to MPEP 706.07(a) Final Rejection, When Proper on Second Action: Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims…. Based on Applicant’s amendments the new grounds of rejection was necessitated.  

 	Regarding Applicant’s point III Applicant argues the combination of references fails to “obtain the benefits of Applicant’s invention”.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Applicant argues on page 3 Gangon in view of Labit fails to teach claim 16 however merely recites the claim stating they fail to teach the below limitations.  It is unclear which limitations Applicant believes are not taught.
 	Regarding claim 16, Gagnon teaches a sanitary underwear with an attachable pad comprising: a flat undergarment (10) (see figure 7) having a waistband with a front center (28) and back center (26);

	On pages 3-4, Applicant argues Gangon in view of Labit fails to teach the organic pad extends from front center of waistband to back center of waistband however this limitation is addressed above.  It is noted Applicant appears to be arguing the pad extends up and over the waistband however this is not claimed and is not supported by the originally filed specification.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	On page 5 Applicant appears to be arguing the invention is actually merely panties and may be worn in an intimate setting.  Applicant’s claims are directed to an under garment.  
	Regarding arguments on page 5, Applicant argues the organic pad, however the only structure recited in claim 16 is that the pad is organic and in claim 18 it comprises organic cotton, hemp, bamboo, organic terry cloth, jute, etc.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., various layers to the pad on page 5) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Labit teaches an organic cotton pad [0023] and [0033].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/13/2021